Citation Nr: 1233093	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his current hearing loss is of service origin.  

2.  Resolving reasonable doubt in favor of the Veteran, his current tinnitus is of service origin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's service treatment records reveal no complaints or findings of hearing loss or tinnitus.  At the time of the Veteran's December 1965 preinduction examination, he was noted to have decibel level readings of -5, -5, -5, -10, and -10 in the right ear and 0, -5, -10, -10, and -10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  However, prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  

The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, as converted to ISO units, the preinduction examination showed findings of 10, 5, 5, 0, and -5 in the right ear and 15, 5, 0, 0, and -5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

Since the separation examination was performed in January 1968, it was after the military's conversion to ISO units.  At that time, normal findings were reported for the ears.  The Veteran was found to have decibel level readings of 0, 0, 0, and 0 in the left and right ears at 500, 1000, 2000, and 4000 Hertz.  Based on these findings, hearing loss during service was not factually shown and there were no complaints of tinnitus. 

In May 2008, the Veteran requested service connection for hearing loss and tinnitus.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2008.  The examiner indicated that the claims folder was available and had been reviewed.  He observed that the Veteran had normal hearing sensitivity at military entry and separation.  There was no significant threshold shift during military service.  The Veteran indicated that the onset of his hearing loss occurred in 1968.  It was bilateral and gradual in nature.  The Veteran also reported that he had tinnitus which was extremely bothersome.  He rated his tinnitus annoyance as 10/10.  The examiner observed that the Veteran's military noise exposure included exposure to RPGs; small weapons; rifle/handgun/shotguns; and heavy trucks/machinery.  He was noted to be a right-handed shooter.  Hearing protection was not provided.  He was also exposed to noise from tanks.  

After service, the Veteran was noted to have worked in the timber industry, primarily in sales.  The Veteran denied any recreational noise exposure.  

Testing revealed pure tone thresholds, in decibels, of 50, 50, 50, 80, and 80 in the right ear, and 40, 50, 50, 65, and 75 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry testing revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.

The examiner diagnosed the Veteran as having bilateral sensorineural hearing loss with associated subjective tinnitus.  He observed that the hearing loss had characteristic asymmetrical configuration that could be consistent with noise exposure from right handed rifle shooting or other sources of noise.  The examiner stated that based upon the fact that there was not measureable shift in hearing sensitivity during military service, the Veteran's hearing loss and associated tinnitus were less likely as not (less than 50/50 probability) caused by or a result of noise exposure while in the military.  

Along with his December 2008 notice of disagreement, the Veteran submitted an August 2008 report from his private physician, P. A., M.D.  In his report, Dr. A. noted that the Veteran reported a history of hearing loss in both ears, which he first noted in 1966 or 1967.  The Veteran indicated that he was participating in a training exercise where 50cal machine guns were being fired and he was not wearing ear protection.  The hearing loss became apparent after that exercise.  After that time, the Veteran noticed that his hearing declined slightly further after he had some additional noise exposure when serving on an infantry rifle team.  The Veteran stated that after leaving the military he never had another job that was associated with noise exposure.  He also stated that he did not have any noise exposure in his extracurricular activities other than occasional shots fired when hunting deer.  He was noted to have not had nonoccupational noise exposure from chainsaws, woodworking, loud music, or other sources.  As to his tinnitus, the Veteran reported a slow gradual progression over the years.  

Testing revealed pure tone thresholds, in decibels, of 20, 20, 15, 40, and 55 in the right ear, and 15, 25, 30, 55, and 65 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

Dr A. rendered a diagnosis of bilateral sensorineural hearing loss associated with significant noise exposure history.  The hearing loss was accompanied by significant tinnitus, bilaterally.  He noted that the Veteran had a history of loud noise exposure while serving in the military from 1966 to 1968.  During this time, he was not required to wear hearing protection and he was aware of hearing problems and tinnitus immediately after the exposure.  He had a hearing loss pattern that was consistent with but not specific for noise induced injury.  Dr A. stated that based upon the above, it was appropriate to conclude, on a more probable than not basis, that the Veteran had occupational noise induced injury.  He noted that the Veteran had both hearing loss and tinnitus.  

At the time of his September 2011 hearing, the Veteran testified that he had ringing in his ears.  He noted that it started while he was in the service.  The Veteran indicated that he was with Troop C, 5th Recon, 1st Battalion, Armor, and that his principal duties and responsibilities were training on weapons.  He trained on small arms and was transferred to the individual armor unit when he went to Korea.  He stated that he was the driver of a track vehicle and that he was exposed to a great deal of engine noise.  There was no hearing protection.  The Veteran noted that he was on the tank gunner range once or twice a month, for a week each time.  The Veterans Law Judge indicated that she was more than happy to concede that the Veteran had incurred excessive noise exposure while in service.  

The Veteran stated that his hearing loss and tinnitus began in service.  He testified that he and his wife noted hearing difficulties within six months of his getting out of the service.  He indicated that he had mentioned it to his family doctor at that time.  The Veteran's wife testified that they had been married for 48 years and that she noted that the Veteran had hearing problems upon his return from Korea.  She also stated that he had complained about ringing in his ears forever.  

The Veteran also testified that after service he worked for the U. S. Forest Service and not in the timber industry.  He indicated that he was involved in timber sales but was not exposed to any field noise.  The Veteran stated that when he went into the field, the machines would be turned off and he would then go in and observe what had been done.  He noted that he was given ear protection when out in the field.  The Veteran also testified that he was a member of a rifle team after his return from Korea.  He stated that this was his job for six months after he returned from Korea.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for bilateral hearing loss and tinnitus, it cannot be stated that the preponderance of the evidence is against the claim. 

The Veteran is competent to report the onset of hearing loss and tinnitus problems.  Through the five senses, he can objectively note complaints and his wife is also competent to note behaviors indicating hearing problems.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  There is no basis in the record to question the credibility of their statements.  The competent and credible lay evidence of record establishes that hearing loss and tinnitus were first manifested while the Veteran was on active duty, or shortly thereafter.  The lay evidence also establishes that the problems have progressively worsened over the years.

Although the VA examiner found that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his period of service, he did note that the hearing loss had characteristic asymmetrical configuration that could be consistent with noise exposure from right handed rifle shooting.  Also, in part, the conclusion was based on a finding that there was no measurable shift in hearing acuity during service.  While it is true that objective testing was within normal limits at separation, this fails to account for the demonstrated functional impairment reported in lay evidence.  The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of any evidence showing the Veteran had hearing loss or tinnitus during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss or tinnitus in order to establish service connection.

Moreover, Dr. A. indicated it was appropriate to conclude, on a more probable than not basis, that the Veteran had occupational noise induced injury.  Based upon Dr. A's report and the multiple references to the Veteran's military service, it can be assumed that the occupational noise exposure to which he was referring was the inservice noise exposure.  Certainly no other noise exposure was shown in that record.  The opinions rendered by each examiner are each supported by rationale.  In this case, they are at least in equipoise.

Given the Veteran's current hearing loss; his inservice military occupational specialty; his inservice noise exposure; and the opinions of record concerning his hearing loss, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.

With regard to his claim for tinnitus, the Board again notes the Veteran's military occupational specialty and his inservice noise exposure.  Moreover, the Board finds the Veteran's and his wife's testimony credible as to the onset of his tinnitus in close relationship to his period of service.  Given the foregoing, the Board finds that the evidence that the Veteran's tinnitus is related to his period of service is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107, 38 C.F.R. §3.102.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).   In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.





[Continued on Next Page]
ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


